Case 1:18-bk-14430      Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01          Desc Main
                                 Document      Page 1 of 47


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                             AT CINCINNATI DIVISION

IN RE:

LAURA G. SAMUELS
FDBA UNLOCKING POTENTIAL
MICHAEL E. SAMUELS
FDBA WILLIS REALTY
                                                 IN PROCEEDINGS UNDER CHAPTER 7
DBA SAMUELS LAW
FDBA HOME SOLUTIONS
                                                           CASE NO: 18-bk-14430
FDBA THINKSMART REALTY
FDBA HOME SOLUTIONS
                                                      JUDGE: JEFFERY P. HOPKINS
FDBA PSH INVESTMENTS
FDBA MICHAEL & BOB
FDBA PS HOMES
DBA MICHAEL SAMUELS LAW, LLC

       DEBTORS



 MOTION OF U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE SUCCESSOR IN
  INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
  SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
     TRUSTEE FOR MORGAN STANLEY MORTGAGE LOAN TRUST 2007-13,
   MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-13 FOR RELIEF
  FROM STAY FOR REAL PROPERTY LOCATED AT 9687 CEDARHURST DRIVE,
                         CINCINNATI, OH 45251


       U.S. Bank National Association, as trustee successor in interest to Bank of America,

National Association, as trustee, successor by merger to LaSalle Bank National Association, as

Trustee for Morgan Stanley Mortgage Loan Trust 2007-13, Mortgage Pass-Through Certificates,

Series 2007-13 (the "Movant") in this proceeding under Chapter 7 of the Bankruptcy Code, and

pursuant to 11 U.S.C. §362(d) of the Bankruptcy Code, Rules 4001, 9013 and 9014 of the

Bankruptcy Rules and Local Bankruptcy Rule 4001-1, respectfully moves this Court for relief

from the automatic stay imposed by 11 U.S.C. §362(a) in order to proceed with a state court

proceeding to foreclose on the property located at 9687 Cedarhurst Drive, Cincinnati, OH 45251.
Case 1:18-bk-14430     Doc 18     Filed 12/20/18 Entered 12/20/18 14:30:01          Desc Main
                                 Document      Page 2 of 47


The grounds upon which this Motion is made are more fully set forth in the attached

Memorandum in Support.

                              MEMORANDUM IN SUPPORT

1.    The Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334. This is a

      core proceeding under 28 U.S.C. §157(b)(2). The venue of this case and this Motion is

      proper under 28 U.S.C. §§1408 and 1409.

2.    On July 2, 2007, Michael E. Samuels (“Debtor”) obtained a loan from Home Equity

      Solutions LTD, in the amount of $54,600.00. Such loan was evidenced by a Promissory

      Note dated July 2, 2007 (the “Note”), a copy of which is attached as Exhibit A.

3.    U.S. Bank National Association, as trustee successor in interest to Bank of America,

      National Association, as trustee, successor by merger to LaSalle Bank National

      Association, as Trustee for Morgan Stanley Mortgage Loan Trust 2007-13, Mortgage

      Pass- Through Certificates, Series 2007-13 directly or through an agent has possession of

      the promissory note and held the note at the time of the Movant's Motion for Relief from

      Stay. The promissory note has been duly indorsed.

4.    To secure payment of the Note and performance of the other terms contained in it, the

      Debtor, Michael E. Samuels executed a Mortgage dated July 2, 2007 (the “Mortgage”).

      The Mortgage granted a lien on the real property (the “Property”) owned by the Debtor,

      located at 9687 Cedarhurst Drive, Cincinnati, OH 45251 and more fully described in the

      Mortgage.

5.    The lien created by the Mortgage was duly perfected by the recording of the Mortgage in

      the office of the Hamilton County Recorder on July 13, 2007. A copy of the Mortgage is

      attached as Exhibit B. The lien is the first and best lien on the property.
Case 1:18-bk-14430      Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01          Desc Main
                                 Document      Page 3 of 47


6.    The Note and Mortgage are currently held by U.S. Bank National Association, as trustee

      successor in interest to Bank of America, National Association, as trustee, successor by

      merger to LaSalle Bank National Association, as Trustee for Morgan Stanley Mortgage

      Loan Trust 2007-13, Mortgage Pass-Through Certificates, Series 2007-13.

7.    The value of the Property is $49,040.00, per the Hamilton County Auditor.

8.    As of December 19, 2018, there is currently due and owing on the Note, the outstanding

      principal balance of $50,768.93, which includes a deferred principal balance of $135.48,

      plus interest accruing thereon at the rate of 5.6437% per annum from April 1, 2017.

9.    Other parties known to have an interest in the Property are as follows:

             a. Hamilton County Treasurer, for tax purposes.

10.   The Movant is entitled to relief from the automatic stay under 11 U.S.C. § 362(d)(1)

      and/or 362(d)(2) for these reason(s):

             a.     Per the Note and Mortgage, payments are applied to the last month due.
             Based upon the foregoing, Debtor has failed to make periodic payments to
             Movant since May 1, 2017, which unpaid payments are in the aggregate amount
             of $9,189.53 (minus $0.00 in suspense) through December 19, 2018.

11.   Movant has completed the Relief From Stay/Adequate Protection Exhibit and Worksheet

      -- Real Estate.

12.   This Motion conforms to the standard form adopted in this District except as follows:

             Clarification of language in Paragraph 3
Case 1:18-bk-14430      Doc 18     Filed 12/20/18 Entered 12/20/18 14:30:01        Desc Main
                                  Document      Page 4 of 47


       WHEREFORE, Movant prays for an Order from the Court granting Movant relief from

the automatic stay of 11 U.S.C. §362 of the Bankruptcy Code to permit Movant to proceed under

law and for such other and further relief to which the Movant may be entitled.

                                            Respectfully Submitted,

                                            /s/ Matthew Murtland___________________
                                            Shapiro, Van Ess, Phillips & Barragate, LLP
                                            Matthew Murtland (OH-0088290)
                                            4805 Montgomery Road, Suite 320
                                            Norwood, OH 45212
                                            Phone: (513) 396-8100
                                            Fax: (847) 627-8805
                                            Email: mmurtland@logs.com

Attached are redacted copies of any documents that support the claim, such as promissory
notes, purchase order, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements in support of right to seek a lift of the
automatic stay and foreclose if necessary.
Case 1:18-bk-14430       Doc 18     Filed 12/20/18 Entered 12/20/18 14:30:01            Desc Main
                                   Document      Page 5 of 47


                                          ADDENDUM

Case number: 18-bk-14430
Debtor: Michael E. Samuels, fdba Willis Realty, dba Samuels Law, fdba Home Solutions, fdba
Thinksmart Realty, fdba Home Solutions, fdba PSH Investments, fdba Michael & Bob, fdba PS
Homes. dba Michael Samuels Law, LLC and Laura G. Samuels fdba Unlocking Potential

Basis for asserting that “U.S. Bank National Association, as trustee successor in interest to Bank
of America, National Association, as trustee, successor by merger to LaSalle Bank National
Association, as Trustee for Morgan Stanley Mortgage Loan Trust 2007-13, Mortgage Pass-
Through Certificates, Series 2007-13” has the right to foreclose

Ocwen Loan Servicing, LLC services the underlying mortgage loan and note for the property
referenced in this Motion for:
U.S. Bank National Association, as trustee successor in interest to Bank of America, National
Association, as trustee, successor by merger to LaSalle Bank National Association, as Trustee for
Morgan Stanley Mortgage Loan Trust 2007-13, Mortgage Pass- Through Certificates, Series
2007-13 (hereinafter, “noteholder”) and is entitled to proceed accordingly. Should the Automatic
Stay be lifted and/or set aside by Order of this Court or if this case is dismissed or if the Debtor
obtains a discharge and a foreclosure action is commenced or recommenced, said foreclosure
action will be conducted in the name of the noteholder. The noteholder has the right to foreclose
because (check the applicable below):
___ Noteholder is the owner of the note.
_X_ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument
for the referenced loan. Noteholder directly or through an agent has possession of the promissory
note and the promissory note is either made payable to Noteholder or has been duly endorsed.
___ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument
for the referenced loan. Noteholder directly or through an agent, has possession of the
promissory note and will enforce the promissory note as transferee in possession.
___ Noteholder is the original mortgagee or beneficiary or assignee of the security instrument
for the referenced loan. Noteholder is unable to find the promissory note and will seek to prove
the promissory note through the filing of a lost note affidavit.
___ Noteholder is the successor trustee and transferee in possession of the security instrument
for the referenced loan.


.
Case 1:18-bk-14430           Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01                 Desc Main
                                      Document      Page 6 of 47


                                      CERTIFICATE OF SERVICE

        I certify that on December 20, 2018, copies of the foregoing were served by mailing the same by
ordinary U.S. Mail, postage prepaid, and/or electronically as permitted by local rule, to the persons listed
below.

Served by Regular U.S. Mail

Michael E. Samuels,
fdba Willis Realty
dba Samuels Law
fdba Home Solutions
fdba Thinksmart Realty
fdba Home Solutions
fdba PSH Investments
fdba Michael & Bob
fdba PS Homes
dba Michael Samuels Law, LLC
278 Ritchie Avenue
Cincinnati, OH 45215

Laura G. Samuels
fdba Unlocking Potential
4910 Hunt Rd. #2122
Cincinnati, OH 45242

Electronic Mail Notice List

Kathleen D. Mezher
8075 Beechmont Avenue
Cincinnati, OH 45255

Eric W. Goering
220 West Third Street
Suite 399
Cincinnati, OH 45202

Office of the U.S. Trustee
36 East Seventh Street
Suite 2030
Cincinnati, OH 45202
                                                  /s/ Matthew Murtland___________________
                                                  Shapiro, Van Ess, Phillips & Barragate, LLP
                                                  Matthew Murtland (OH-0088290)
                                                  4805 Montgomery Road, Suite 320
                                                  Norwood, OH 45212
                                                  Phone: (513) 396-8100
                                                  Fax: (847) 627-8805
                                                  Email: mmurtland@logs.com
Case 1:18-bk-14430            Doc 18      Filed 12/20/18 Entered 12/20/18 14:30:01               Desc Main
                                         Document      Page 7 of 47


                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     CINCINNATI DIVISION

IN RE:

LAURA G. SAMUELS FDBA
UNLOCKING POTENTIAL
MICHAEL E. SAMUELS FDBA WILLIS
                                                              IN PROCEEDINGS UNDER CHAPTER 7
REALTY DBA SAMUELS LAW FDBA
HOME SOLUTIONS FDBA
                                                                             CASE NO: 18-bk-14430
THINKSMART REALTY FDBA HOME
SOLUTIONS FDBA PSH INVESTMENTS
                                                                    JUDGE: JEFFERY P. HOPKINS
FDBA MICHAEL & BOB FDBA PS
HOMES DBA MICHAEL SAMUELS
LAW, LLC

         Debtors

______________________________________________________________________________

                RELIEF FROM STAY/ADEQUATE PROTECTION
                 EXHIBIT AND WORKSHEET – REAL ESTATE
                     (For use as required by LBR 4001-1(a)(1))
______________________________________________________________________________
Real property address which is the subject of this motion:
9687 Cedarhurst Drive
Cincinnati, OH 45251

DEBT/VALUE REPRESENTATIONS:

    Total indebtedness of the debtor(s) at the time of filing the motion
    for relief from stay (not to be relied upon as a payoff quotation)            $            64,007.58
    Movant's estimated market value of the real property                          $            49,040.00
    Source of the estimated valuation Hamilton County Auditor

STATEMENT OF ARREARAGE:

    (1) As of petition filing date:                                               $             9,189.53
    Amounts paid after the date of filing to be applied to the prepetition
    default:                                                                      $                   0.00
    (2) Postpetition:                                                             $

    (3) Monthly payment amount:                                                   $                 485.31

    (4) Date of Last Payment                 April 1, 2017
    (5) Amount of Last Payment                                                    $                 444.68

# of payments due postpetition                         (through payment due _______________)
Case 1:18-bk-14430           Doc 18          Filed 12/20/18 Entered 12/20/18 14:30:01                  Desc Main
                                            Document      Page 8 of 47


# of payments received postpetition

# of payments in default postpetition

Total amount of postpetition payments currently in default:                      $
    + Postpetition late charges                                                  $
    + Other charges                                                              $


    Foreclosure title work              $             0.00

    Filing fee                          $             0.00

    Skip trace                          $             0.00

    Document acquisition costs          $             0.00

    Service Process server              $             0.00

    Escrow Shortage

        Hazard Insurance                $             0.00    Dates:

        Taxes                           $             0.00    Dates:

    Appraisal                           $             0.00

    Property Inspection                 $             0.00

=   Total Postpetition Arrearage                                                 $                              0.00


OTHER LOAN INFORMATION:

    Date of the Loan                  July 2, 2007
    Current Interest Rate             5.6437%

Money paid to and held by the mortgagee but not applied to the loan $0.00; if held in the form of checks, balance of
such checks $0.00, and identity of holder of the checks n/a.


REQUIRED ATTACHMENTS TO MOTION:

         (a) In a Chapter 13 case, a postpetition payment history.

        (b) In all cases, copies of documents which indicate movant’s interest in the subject
            property. For purposes of example only, a complete and legible copy of the
            promissory note or other debt instrument together with a complete and legible copy
            of the real estate mortgage should be attached. The mortgage should bear date stamps
            reflecting the recording date together with recording references reflecting the
            recordation of the mortgage with the appropriate county official. If the subject
            property is registered land, movant shall attach a copy of the registered land
Case 1:18-bk-14430     Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01           Desc Main
                                Document      Page 9 of 47


          certificate or other documentation reflecting that the mortgage was memorialized as a
          lien on the registered land certificate.



This Exhibit and Worksheet was prepared by:


                                   Respectfully Submitted,

                                   /s/ Matthew Murtland
                                   Shapiro, Van Ess, Phillips & Barragate, LLP
                                   Matthew Murtland (OH-0088290)
                                   4805 Montgomery Road, Suite 320
                                   Norwood, OH 45212
                                   Phone: (513) 396-8100
                                   Fax: (847) 627-8805
                                   Email: mmurtland@logs.com
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 10 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 11 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 12 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 13 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 14 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 15 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 16 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 17 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 18 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 19 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 20 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 21 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 22 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 23 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 24 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 25 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 26 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 27 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 28 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 29 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 30 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 31 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 32 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 33 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 34 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 35 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 36 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 37 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 38 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 39 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 40 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 41 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 42 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 43 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 44 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 45 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 46 of 47
Case 1:18-bk-14430   Doc 18    Filed 12/20/18 Entered 12/20/18 14:30:01   Desc Main
                              Document     Page 47 of 47
